Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the application filed 05/26/2021.
	Claims 1-2, 4, 6, 10-11, 13, 15, 19-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan A. Rech on 06/18/2021.

The application has been amended as follows
Amendments to the claims replacing prior versions:
1.	(Currently Amended)  An update system located within a firewall, comprising:
	a database for storing application release information for one or more previous versions of a computer application and a current version of the computer application;

		receive an application release request from a developer computing device, the application release request comprising a release file and application release information associated with the current version of the computer application;
		store at least a portion of the application release information of the current version of the computer application in the database;
		retrieve at least the portion of the application release information corresponding to the one or more previous versions of the computer application and the current version of the computer application from the database;
		automatically generate release metadata based on the retrieved application release information;
		establish an authenticated connection with a file store located outside the firewall for writing, via the authenticated connection, the release metadata and the release file at a temporary location on the file store, the file store separate from the database and external to the update system
		in response to writing the release metadata and the release file to the temporary location on the file store, transmitting, an update system client located within the firewall, a request to publish the release metadata and the release file; 
		receive approval of the request from the update system client; and 
in response to receiving the approval from the update system client: 
			retrieve the single encrypted archive format file from the temporary location on the file store;
			decrypt the single encrypted archive format file; and
			write, via the authenticated connection, the release file and the release metadata in an unencrypted file format to the file store 

	2.	(Previously Presented)  The update system of claim 1, wherein the release metadata comprises information about location of release files corresponding to the one or more previous versions of the computer application and information about location of the release file associated with the current version of the computer application.  

	3.	(Canceled)  

	4.	(Currently Amended)  The update system of claim 2, wherein the file store is configured to permit access from an update service executing on the user computing device using only read operations and no write or update operations.

	5.	(Canceled)

	6.	(Original)  The update system of claim 1, wherein the update manager is configured to generate the release metadata for one or more release channels associated with the computer application.

	7–9.	(Canceled) 

	10.	(Currently Amended) A computer-implemented method comprising:
	receiving, by an update system located within a firewall from a developer computing device, an application release request, the application release request comprising a release file and application release information associated with a current version of a computer application;
	automatically generating, by the update system, release metadata for the computer application, the release metadata comprising information about location of the release file associated with the current version of the computer application and information about the location of one or more release files associated with one or more previous versions of the computer application;
	establishing, by the update system, an authenticated connection with a file store located outside the firewall;
	to a temporary location on the file store that is located outside the firewall
	in response to writing the release metadata and the release file to the temporary location on the file store, transmitting, to an update system client, a request to publish the release metadata and the release file; 
	receiving approval of the request from the update system client located within the firewall; and 
 		in response to receiving the approval from the update system client: 
			retrieving the single encrypted archive format file from the temporary location on the file store;
			decrypting the single encrypted archive format file; and
			writing, via the authenticated connection, the release file and the release metadata in an unencrypted file format to the file store
	



	12.	(Canceled) 

	13.	(Currently Amended) The method of claim 10, further comprising the file store permitting access from an update service executing on the user computing device using only read operations and no write or update operations.

	14.	(Canceled) 

	15.	(Original) The method of claim 10, further comprising generating the release metadata for one or more release channels associated with the computer application.

	16–18.	(Canceled) 

	19.	(Currently Amended) A method for updating a computer application, the method comprising:
, the file store :
		accept data, including release files, from an update manager located inside the firewall via an authenticated connection to be stored as a single encrypted archive format file at a temporary location in the file store, 
		accept read operations from user computing devices without requiring an authenticated connection
		accept retrieve operations, from the update manager, of the single encrypted archive format file stored at the temporary location; and
		accept write operations of the release files and release metadata in an unencrypted file format to the file store;
	retrieving, at the user computing device, from the file store, release metadata in the unencrypted file format 
	determining, by the user computing device, based on the retrieved release metadata whether the computer application needs to be updated, the determining based on a comparison of the current version of the computer application and a version of the computer application installed on the user computing device;
in the unencrypted file format 
	updating, by the user computing device, the computer application using the retrieved release file.

	20.	(Original) The method of claim 19, wherein retrieving the release metadata comprises retrieving release metadata associated with the computer application for a particular release channel.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 of an update system, the prior art on record Firman et al. in view of Mc Erlean et al. and further in view of O’Neill and further in view of Smith et al. and further in view of Panchapakesan et al. and further in view of XIE et al. and further in view of Kothari et al. and further in view of Lucas et al. fail to reasonably teach the amended portion of in response to writing the release metadata and the release file to the temporary location on the file store, transmitting, an update system client located within the firewall, a request to publish the release metadata and the release file; receive approval of the request from the update system client; and in response to receiving the approval from the update system client: retrieve the single encrypted 
Regarding independent claim 10 and dependent set 11, 13 and 15, similar reasons for allowability are given as seen above with regards to claims 1-2, 4 and 6. Therefore, claims 10-11, 13 and 15 are allowed.
Regarding independent claim 19 of a method for updating a computer application, the prior art on record Firman et al. in view of Lue-Sang et al. and further in view of Mc Erlean et al. and further in view of O’Neill and further in view of Smith et al. and further in view of Panchapakesan et al. and further in view of XIE et al. and further in view of Kothari et al. and further in view of Lucas et al. fail to reasonably teach the amended portion of accept retrieve operations, from the update manager, of the single encrypted archive format file stored at the temporary location; and accept write operations of the release files and release metadata in an unencrypted file format to the file store; Therefore, claims 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193